    Case 4:21-cv-00573 Document 1-2 Filed on 02/23/21 in TXSD Page 1 of 10                      1/22/2021 4:13 PM
                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                         Envelope No. 49964082
                                                                                                  By: Lisa Thomas
                                                                                        Filed: 1/22/2021 4:13 PM

                            CAUSE NO.

MOSES BELTON                                             IN THE DISTRICT COURT OF
    Plaintiff,

VS.                                                         HARRIS COUNTY,TEXAS

WAL-MART STORES TEXAS, LLC.,
    Defendant.                                                     JUDICIAL DISTRICT

                          PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, MOSES BELTON ("BELTON"), Plaintiff, and complains of WAL-

MART STORES TEXAS, LLC. CWalmart"), Defendant, and for cause would respectfully

show unto this Court as follows:


                               Discovery Control Plan

       1.    Discovery is intended to be conducted under Level 2 of Rule 190 of the

Texas Rules of Civil Procedure.


                                      The Parties

      2.     Plaintiff, MOSES BELTON, is a natural person residing in Potter County,

Texas.

      3.     Defendant, WAL-MART STORES TEXAS, LLC. ("Walmart"), is a foreign

corporation organized and existing under the laws of the State of Delaware, whose

principal office is located at 702 SW 8th Street #0555- Tax Dept., Bentonville, State of

Arkansas, is authorized to do business in Texas and may be served with process by

serving its registered agentfor service of process through CT Corporation System at 1999

Bryan Street, #900, Dallas, Texas 75201.
                                                                EXHIBIT A
                                           -1-
     Case 4:21-cv-00573 Document 1-2 Filed on 02/23/21 in TXSD Page 2 of 10




             Request Pursuant to Rule 28 for Substitution of True Name

       4.     To the extent that WAL-MART STORES TEXAS, LLC. is conducting

business pursuant to a trade name or assumed name,then suit is brought against WAL-

MART STORES TEXAS,LLC. pursuant to the terms of Rule 28 of the Texas Rules of Civil

Procedure, and MOSES BELTON hereby demands upon answer to this suit, that WAL-

MART STORES TEXAS, LLC. answer in its correct legal and assumed names.


                                  Jurisdiction and Venue

       5.     This Court hasjurisdiction over the parties and subject matter of this cause,

and has jurisdiction to grant all relief requested by Plaintiff.

       6.     The amount in controversy is within the jurisdictional limits of this Court.

       7.     Venue of this action is proper in Harris County, Texas under, inter Oa,

Sections 15.002(a)(1) Mid (4)of the TEXAS CML PRACTICE AND REMEDIES CODE.

                                             V.
                                     Nature of the Case

       8.     On December 31,2020,Plaintiff wasshopping at WalmartSupercenter store

#1103 located at 3450 FM 1960 Rd in Houston, Texas. As Plaintiff was walking through

the store, Plaintiff slipped/tripped and fell due to a dangerous condition on the floor,landed

forcefully on the ground and sustained severe and extensive injuries to his body (the

"Fall").




                                              -2-
    Case 4:21-cv-00573 Document 1-2 Filed on 02/23/21 in TXSD Page 3 of 10



                                          VI.
                                    Causes of Action

       A.      WaImart's Premises Liability

       9.      BELTON incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       10.    There can be no question that BELTON is an innocent victim in this case.

At the time of the Fall, BELTON was an invitee of Walmart because he was a customer at

Walmart store #1103. Because store #1103 was open to the public, Walmart extended

an invitation to BELTON to shop at Walmart for the mutual benefit of both parties.

Consequently, Walmart, by and through its employee/agents owed BELTON the duty to

inspect the premises and maintain them in a reasonably safe manner.

       11.    Walmart was the owner and/or operator of store #1103 at the time ofthe Fall

and, therefore, either owned, occupied, or controlled the premises where the Fall and

subsequent injury occurred. Such negligence was the proximate cause of BELTON's

damages.

       12.    The dangerous condition left on the premises of Walmart store #1103 posed

an unreasonable risk of harm because individuals walking through the store may slip/trip

and fall through no fault of their own and severely injure themselves.

       13.    Walmart, by and through its employee/agonts knew or should have known

of the dangerous condition of the premises of Walmart store #1103for numerous reasons

including, but not limited to:

              a.     Customers notified Walmart of the dangerous condition
                     at store #1103 or other Walmart stores ofsimilar design
                     and construction around the country;


                                     -3-
    Case 4:21-cv-00573 Document 1-2 Filed on 02/23/21 in TXSD Page 4 of 10




               b.     Walmart agents, servants, or employees actually
                      witnessed accidents caused by the dangerous condition
                      at store #1103 or other Walmartstores of similar design
                      and construction around the country;

              c.      Walmart agents, servants, or employees actually
                      caused tho dangerous condition at store #822 or other
                      Walmart stores of similar design and construction
                      around the country:

              d.      Walmart agents, servants, or employees were involved
                      in the design and construction of the dangerous
                      condition at store #1103 or other Walmart stores of
                      similar design and construction around the country;

              e.      Walmart agents, servants, or employees actually took
                      precautionary measures regarding the dangerous
                      condition at store #1103 or other Walmart stores of
                      similar design and construction around the country;

              f.      Walmart agents, servants, or employees actually took
                      precautionary measures regarding the dangerous
                      condition at store 41103 or other Walmart stores of
                      similar design and construction around the country and
                      negligently failed to remove, repair, or otherwise warn
                      of the dangerous condition; and

              g.      The dangerous condition existed long enough at store
                      #1103 or other Walmart stores of similar design and
                      construction around the country that Walmart did or
                      should have discovered it upon reasonable inspection

       14.    Walmart breached its duty of care by both failing to make the dangerous

condition reasonably safe and/or failing to adequately warn BELTON of the dangerous

condition at store #1103. Each of these acts or omissions, taken alone or collectively,

amount to premises liability by Walmart and BELTON sustained damages as a proximate

result of Walmart's conduct. Accordingly, Walmart is liable to BELTON as a result of its

premises liability.




                                            -4-
    Case 4:21-cv-00573 Document 1-2 Filed on 02/23/21 in TXSD Page 5 of 10




       B.     WaImart's Negligence

       15.     BELTON incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       16.    At the time of the Fall, BELTON was an invitee at Walmart and, as such,

Walmart had a duty to use ordinary care in maintaining the premises in a safe condition

by inspecting, or ensuring the inspection of,the property for any dangerous conditions and

by making safe any latent defect or providing an adequate warning of any such defect.

       17.    Walmart, by and through its employee/agents breached its duty of care by

failing to reasonably inspect, or ensure the reasonable inspection of, the property for any

dangerous conditions and by failing to make the dangerous condition reasonably safe

and/or failing to adequately warn BELTON of the dangerous condition at store #1103.

Each of these acts or omissions, taken alone or collectively, amount to negligence by

Walmart and BELTON sustained damages as a proximate result of Walmart's conduct.

Accordingly, Walmart is liable to BELTON as a result of its negligence.

       C.     WaImart's Malicious & Grossly Negligent Conduct

       18.    BELTON incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       19.    Walmart acted with malice, as that term is defined by Civil Practice &

Remedies Code §41.001(7). Specifically, Walmart, by and through its employee/agents

failed to reasonably inspect, or ensure that others reasonably inspected, the premises of

Store #1103 to determine if the premises were safe and acted with total disregard for the

circumstances existing at the time. In the alternative, Walmart, by and through its

employee/agents failed to make the dangerous condition on its premises reasonably safe
    Case 4:21-cv-00573 Document 1-2 Filed on 02/23/21 in TXSD Page 6 of 10




and/or failed to adequately warn its invitees of same and acted with total disregard for the

circumstances existing at the time.

      20.     When viewed from the perspective of Walmart at the time of the acts or

omissions, the acts or omissions of Walmart involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others. Moreover,

Walmart had actual subjective awareness of the risks involved, but nevertheless

proceeded with conscious indifference to the rights, safety, or welfare of others.

Consequently, Walmart is liable to MORRIS for exemplary damages.

                                          VII.
                                        Damages

       A.     General Damages of MOSES BELTON

      21.     At the time of the accident made the basis of this suit, Plaintiff, MOSES

BELTON, was 47 years of age.

      22.     As a direct and proximate result of Defendant's negligence, Plaintiff, MOSES

BELTON,has sustained mental and physical pain and suffering, mental anguish, physical

impairment, lost wages in the past, and loss of earning capacity in the future, all of which

are in reasonable probability permanent.

      23.     From the date of the accident in question until the time of trial of this case,

the elements of damages to be considered separately and individually for the purpose of

determining the sum of money that will fairly and reasonably compensate Plaintiff, MOSES

BELTON,for each element are as follows:

              a.    The physical pain that MOSES BELTON has
                    suffered from the date of the accident in
                    question up to the time of trial.

              b.     The mental anguish that MOSES BELTON has
                     suffered from the date of the accident in
                     question up to the time of trial.
                                           -6-
    Case 4:21-cv-00573 Document 1-2 Filed on 02/23/21 in TXSD Page 7 of 10




              c.    The damages resulting from the physical
                    impairment suffered by MOSES BELTON and
                    the resulting inability to do those tasks and
                    services that he ordinarily would have been able
                    to perform.

              d.    The loss of any earnings sustained by MOSES
                    BELTON from the date of the incident in
                    question up to the time of trial.

              e.    The disfigurement which Plaintiff has suffered
                    from the date ofthe incident in question up to the
                    time of trial.

        24.   rrom the time of trial of this case,the elements of damages to be considered

which Plaintiff, MOSES BELTON,will sustain in the future beyond the trial, are such of the

following elements that are shown by a preponderance of the evidence upon trial of this

case:
              a.    The physical pain that MOSES BELTON will
                    suffer in the future beyond the time of trial.

              b.    The mental anguish that MOSES BELTON will
                    suffer in the future beyond the time of trial.

              c.    The damages resulting from the physical
                    impairment that MOSES BELTON will continue
                    to suffer in the future and the resulting inability to
                    do those tasks and services that he ordinarily
                    would have been able to perform in the future
                    beyond the time of trial.

              d.    The loss or reduction in Plaintiff's earnings or
                    earning capacity in the future caused by the
                    injuries sustained in the incident in question.

              u.    The disfigurement which Plaintiff will suffer in the
                    future beyond the time of trial.




                                             -7-
    Case 4:21-cv-00573 Document 1-2 Filed on 02/23/21 in TXSD Page 8 of 10




         25.   Because of all of the above and foregoing, Plaintiff, MOSES BELTON, has

been damaged and will be damaged in an amount within the jurisdictional limits of the

Court.

         B.    Medical Damages of MOSES BELTON

         26.   rurther, as a direct and proximate result of Defendant's negligence, it was

necessary for your Plaintiff, MOSES BELTON,to secure medical and hospital services,

including drugs and other medication, and it is reasonably probable that he will require

additional medical, hospital and drug services in the future beyond this date. Plaintiff,

MOSES BELTON, here now sues for an additional sum within the jurisdictional limits of

the Court for past and future medical, hospital and drug services.

         C.    Gross Negligence/Malice

         27.   The actions of the Defendant was so heedless and showed such a reckless

disregard for the right of others affected by them, and particularly in this instance, as to

constitute gross negligence and malice as defined by law. Such heedless and reckless

disregard is more than momentary thoughtlessness, inadvertence or error in judgment.

The acts and/or omissions of said Defendant as specifically complained of herein were the

result of conscious indifference to the rights, welfare, and/or safety to your Plaintiff.

Accordingly, because of such gross negligence and malice, Plaintiff further sues for

exemplary and punitive damages in an amount within the jurisdictional limits of the Court.

         D.    Prejudgment Interest

         28.   In addition to the above and foregoing allegations, Plaintifffurther pleads that

he is entitled to prejudgment interest at the highest rate allowed by law.




                                              -8-
    Case 4:21-cv-00573 Document 1-2 Filed on 02/23/21 in TXSD Page 9 of 10




                                       VIII.
                               Conditions Precedent

      29.    All conditions precedent have occurred, have been performed, have been

waived or have otherwise been excused.


                                   Miscellaneous

      30.    BELTON respectfully reserves the right to amend and plead further as

necessary and as additional facts are uncovered.

                                         X.
                                    T.R.C.P. 47©


      31.   Pursuant to T.R.C.P. 47©, Plaintiff herenow seeks monetary relief over

$200,000.00 but not more than $1,000,000.00.

                                         XI.
                                 RULE 193.7 NancE
     32.      Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff hereby gives

actual notice to Defendant that any and all documents produced may be used against

Defendant at any pretrial proteeding and/or at the tnal of this matter without the

necessity of authenticating the documents.




                                         -9-
   Case 4:21-cv-00573 Document 1-2 Filed on 02/23/21 in TXSD Page 10 of 10




                                       XII.
                                      Prayer

      WHEREFORE PREMISES CONSIDERED,MOSES BELTON asksthat Defendants

be oiled to appear and answer, and on final trial, that Defendant be held liable and

judgment be rendered for Plaintiff, MOSES BELTON as follows:

     (a)    All actual, consequential, and special damages;

     (b)    Pre-judgment interest as provided by law;

      ©     Punitive damages as provided by law;

     (d)    Post-judgment interest;

     (e)    Costs of Court; and,

     (f)    Such other and further rclicf, both general and special, legal and
            equitable,to which MOSES BELTON mayshow himselfjustly entitled.

                                      Respectfully submitted,

                                      THE TODD LAW GROUP,PLLC


                                      By: /s/    WWI         gadd
                                           Jeffrey N. Todd
                                           State Bar No. 24028048
                                            12929 Gulf Freeway, Suite 301
                                            Houston, Texas 77034
                                           Telephone: (832)243-4953
                                           Telecopier: (713)583-7818
                                           jeff@jefftoddlaw.com

                                               ATTORNEYS FOR PLAINTIFF




                                        -10-
